                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,     )               CV 19-00184 LEK-RT
                              )
          Plaintiff,          )
                              )               ORDER ADOPTING
     vs.                      )               MAGISTRATE JUDGE’S
                              )               FINDINGS AND
DONNA M. JAQUES ,             )               RECOMMENDATION
                              )
          Defendant.          )
_____________________________ )

                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on October 04, 2019, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and

Recommendations to Grant Plaintiff’s Motion for Default Judgment", ECF No. 22,

are adopted as the opinion and order of this Court.

      IT IS SO ORDERED.

      DATED AT HONOLULU, HAWAII, October 21, 2019.


                                                      /s/ Leslie E. Kobayashi
                                                      Leslie E. Kobayashi
                                                      United States District Judge
